        Case 1:20-cv-01259-RDB Document 14-4 Filed 05/26/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                          THE DISTRICT OF MARYLAND
                                (Baltimore Division)

MARCELINE WHITE                              *
    On behalf of herself individually        *
    and similarly situated persons           *
    Plaintiff                                *
                                             *
       v.                                    *       Case No: 1:20-cv-1259-RDB
                                             *
NEWREZ LLC, d/b/a SHELLPOINT                 *
MORTGAGE SERVICING et al.                    *
                                             *
       Defendants                            *
                                             *


                                            ORDER

       Upon consideration of Plaintiff Marceline White’s’ Motion to Remand, and the opposition

thereto, if any, the Court does hereby GRANT the motion and remands this matter to the Circuit

Court for Anne Arundel County, Maryland. The Court also FINDS that Defendants NewRez LLC,

d/b/a Shellpoint Mortgage Servicing and Federal National Mortgage Association did not meet its

burden to demonstrate that either the Plaintiff or any putative class members’ individual damages

and losses subject to this action meet the amount-in-controversy threshold for this Court’s subject

matter jurisdiction pursuant to 28 U.S.C. § 1332(a) or involve federal question jurisdiction

pursuant to 28 U.S.C.A. § 1331.


                                                     ____________________________________
                                                     The Honorable Richard D. Bennett
                                                     District Judge
